Citation Nr: 1528793	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for chronic fatigue syndrome.  

2.  Whether new and material evidence has been received to reopen service connection for fibromyalgia (previously claimed as muscle and joint pains of the left calf and left knee).  

3.  Entitlement to service connection for a disability manifested by fatigue and muscle and joint pain, to include as due to chronic fatigue syndrome, fibromyalgia, a medically unexplained chronic multisymptom illness, or an undiagnosed illness.  

4.  Entitlement to an increased rating in excess of 10 percent disabling for right plantar fasciitis.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1971 to March 1973, and from October 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The July 2011 rating decision, in pertinent part, denied reopening of service connection for chronic fatigue syndrome and fibromyalgia.  The March 2012 rating decision, in pertinent part, denied entitlement to an increased rating for right plantar fasciitis and denied entitlement to a TDIU.  

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issues of service connection for a disability manifested by fatigue and muscle and joint pain, to include as due to chronic fatigue syndrome, fibromyalgia, a medically unexplained chronic multisymptom illness, or an undiagnosed illness; entitlement to an increased rating for right plantar fasciitis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO denied service connection for chronic fatigue syndrome, left calf muscle pain, and left knee pain.  The Veteran did not initiate an appeal to this decision.  

2.  Additional evidence received since the July 2010 rating decision on the issues of service connection for chronic fatigue syndrome and fibromyalgia is neither cumulative nor redundant, addresses the grounds of the prior final denials of service connection, and raises reasonably possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The July 2010 rating decision is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for chronic fatigue syndrome and fibromyalgia.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The issues of whether new and material evidence has been received to reopen service connection for chronic fatigue syndrome and fibromyalgia have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome with respect to these issues, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection - Analysis

In the current claim on appeal, the Veteran seeks to reopen service connection for chronic fatigue syndrome and fibromyalgia.  In July 2010, the RO denied service connection for chronic fatigue syndrome, left calf muscle pain, and left knee pain, and informed the Veteran of the decision.  The RO found that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome, and therefore, service connection was not warranted.  Additionally, the RO determined that service connection was not warranted because there was no evidence of the Veteran's complaints of fatigue, muscle pain, and joint pain during service, or medical evidence establishing a relationship between the Veteran's active service and his reported complaints.   

The Veteran did not initiate an appeal as to the July 2010 rating decision.  The Board notes that the Veteran submitted correspondence in May 2011 regarding claims of service connection for chronic fatigue syndrome and fibromyalgia.  This correspondence, submitted through the Veteran's representative, included a VA Form 21-526b in which the Veteran indicated he wanted to file a claim for service connection for new disabilities of chronic fatigue syndrome and fibromyalgia.  Neither the Veteran nor his representative expressed disagreement with the July 2010 rating decision.  A Notice of Disagreement must express disagreement with a determination of the AOJ and express a desire to contest the result.  38 C.F.R. 
§ 20.201 (2014).  While special wording is not required, the Notice of Disagreement must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The receipt of an application to reopen is not tantamount to a Notice of Disagreement.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  In the absence of an expression of the desire for appellate review, the Board finds that the Veteran did not file a Notice of Disagreement to the July 2010 rating decision notice.  Therefore, the July 2010 determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the last final disallowance of the claims in July 2010, recent evidentiary submissions include lay statements in support of the appeal authored by the Veteran, the Veteran's wife, and a fellow serviceman.  Collectively, the lay statements submitted by the Veteran indicate that the Veteran began to experience symptoms of fatigue and muscle and joint pain during active service, and have continued to experience these symptoms since service separation.  In addition, the Veteran has submitted information regarding Persian Gulf War Veterans and presumptive service connection for chronic fatigue syndrome, fibromyalgia, undiagnosed illnesses, medically unexplained chronic multisymptom illnesses, and undiagnosed illnesses.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for chronic fatigue syndrome and fibromyalgia has been received.  The lay statements submitted by the Veteran are new, in that they were not of record at the time of the prior final denial.  They are neither cumulative nor redundant of evidence already of record, as evidence of in-service complaints of fatigue and muscle and joint pain was not of record at the time of the July 2010 last final disallowance.  Additionally, the presumptive service connection theory of entitlement with respect to the Veteran's complaints and his status as a Persian Gulf War Veteran were not fully considered at the time of the July 2010 last final disallowance.  

This newly submitted evidence is also material because it relates to an unestablished fact that is necessary to substantiate the claim.  Specifically, this evidence addresses, in part, the bases for the prior denials; that is, that the Veteran's symptoms of fatigue and muscle and joint pain were incurred in service.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  

Specifically, the Veteran submitted lay statements from a fellow serviceman who served with the Veteran in the Republic of Iraq, and the Veteran's wife.  The fellow serviceman indicated that during active service the Veteran reported complaints of fatigue and muscle achiness, and began to lag behind his peers in physical fitness testing.  The Veteran's wife indicated that during active service the Veteran would report to her complaints of muscle and joint pain, feelings of weariness, a lack of energy, and tiredness, and has continued to experience these symptoms since service separation.  Together, these lay statements indicate that the Veteran began to experience symptoms of fatigue and muscle and joint pain during active service, and has continued to experience these symptoms since service separation.  As such, the new evidence of in-service symptomatology raises a reasonably possibility that the Veteran's symptoms of fatigue and muscle and joint pain were incurred in service.  

Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received is new and material within the meaning of 
38 C.F.R. § 3.156, warranting reopening of service connection for chronic fatigue syndrome and fibromyalgia.  For these reasons, the Board finds that the additional evidence received since the July 2010 decision is new and material to reopen service connection for chronic fatigue syndrome and fibromyalgia.


ORDER

New and material evidence having been received, the appeal to reopen service connection for chronic fatigue syndrome is granted. 

New and material evidence having been received, the appeal to reopen service connection for fibromyalgia is granted. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for chronic fatigue syndrome and fibromyalgia, entitlement to an increased rating for right plantar fasciitis, and entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

After reviewing the contentions and evidence of record, the Board finds that recharacterization of the Veteran's claims of service connection is warranted.  The Board notes that the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, the Veteran has consistently identified symptoms of fatigue and muscle and joint pain, and has supplied information regarding presumptive service connection for Persian Gulf War Veterans who demonstrate chronic fatigue syndrome, fibromyalgia, medically unexplained chronic multisymptom illnesses, or undiagnosed illnesses.  However, the specific etiology of the Veteran's symptoms has yet to be medically determined.  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has consolidates these claims into one claim of service connection for a disability manifested by fatigue and muscle and joint pain, to include as due to chronic fatigue syndrome, fibromyalgia, a medically unexplained chronic multisymptom illness, or an undiagnosed illness.  

Regarding service connection for a disability manifested by fatigue and muscle and joint pain, the Board finds that the December 2009 VA examination inadequate for the purposes of deciding the consolidated claim of service connection.  The December 2009 VA examination addressed the Veteran's claims of service connection for chronic fatigue syndrome, headaches, irritable bowel syndrome, left calf muscular pain, and left knee joint pain.  The VA examiner provided a negative nexus opinion as to chronic fatigue syndrome, headaches, left calf muscular pain, and left knee joint pain, indicating that there was no evidence of these symptoms occurring in service or shortly after service.  The VA examiner further indicated that the Veteran's complaints of fatigue did not meet the diagnostic criteria for chronic fatigue syndrome, and were likely due to an undiagnosed disease.  However, the VA examiner did not provided an opinion as to whether the reported symptomatology was due fibromyalgia or a medically unexplained chronic multisymptom disease.  Additionally, recent lay statements from the Veteran's wife and fellow serviceman that were not of record at the time of the December 2009 VA examination have indicated that the Veteran's symptoms began during active service.  When VA undertakes to obtain a medical examination or opinion, it must ensure that the medical examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the foregoing, the Board finds that the December 2009 VA examination report, and the medical opinions contained therein, are not adequate for deciding the issue on appeal.  Therefore, a new VA examination is required.

Regarding the claim of entitlement to an increased disability rating for right plantar fasciitis, the record reflects that the Veteran's most recent VA examination regarding the Veteran's right foot was in January 2012.  The January 2012 VA examination report indicates that the Veteran reported pain upon rising in the morning and, upon physical examination, was moderately tender to palpation.  The VA examiner indicated that the Veteran wore orthotic inserts, but otherwise did not use an assistive device for ambulation.  

The fact that a VA examination is over three years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, however, the Veteran contends that his right plantar fasciitis is worse than that described in the January 2012 VA examination report.  Specifically, at the January 2015 Board hearing, the Veteran testified that his daily functions and activities have decreased with specific impairments in stair negotiation, and sitting, standing, and walking tolerance.  The Veteran also reports that he now walks with a cane due to the pain in his right foot.  Because of the evidence of possible worsening since the most recent VA examination, a new examination is needed to assist in determining the current severity of the service-connected right plantar fasciitis.  Snuffer, 10 Vet. App. at 400.

Regarding entitlement to TDIU, during the January 2015 Board hearing, the Veteran testified that he is rendered unemployable due to the combination of his service-connected disabilities, to include his service-connected right plantar fasciitis.  See Hearing Transcript pp. 10, 12, 14, 18.  As such, the Board finds the claim of entitlement to a TDIU to be inextricably intertwined with the issue of entitlement to an increased disability rating for right plantar fasciitis, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Additionally, the evidence of record indicates that the Veteran has been receiving Social Security Administration (SSA) Disability Insurance benefits since October 2011.  VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA or SSA records.  See 38 C.F.R. § 3.159(c)(2) (2014).  Therefore, because records from the SSA may contain information pertinent to the Veteran's claim of entitlement to a TDIU, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record. 

2. Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3. Schedule the Veteran for a Gulf War examination with regard to the claim for service connection for a disability manifested by fatigue and muscle and joint pain.  Current VA Gulf War Examination Guidelines must be followed.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's symptoms of fatigue and muscle and joint pain are symptoms associated with an undiagnosed illness or medically unexplained chronic multi-symptoms illness?

If the opinion is that the Veteran's symptoms of fatigue and muscle and joint pain are not symptoms associated with an undiagnosed illness or medically unexplained chronic multisymptom illness, the VA examiner should identify the disability manifested by fatigue and muscle and joint pain, and make the following additional opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the identified disability began during service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions rendered.  

4. Schedule the Veteran for a VA orthopedic examination to assist in determining the severity of the service-connected right plantar fasciitis.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner. The examiner should note such review in the examination report.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify the current nature and severity of the right plantar fasciitis.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right foot due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

5. After completion of the above and compliance with the requested actions has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


